OPINION — AG — **** DETERMINATION OF SALARY OF DISTRICT ATTORNEY **** BECAUSE OF THE PROHIBITION IN OKLAHOMA CONSTITUTION, ARTICLE XXIII, SECTION 10 AGAINST CHANGING THE SALARIES OF PUBLIC OFFICIALS DURING THE TERMS OF THEIR OFFICE, DISTRICT ATTORNEYS IN DISTRICTS 1, 10, 13, 16, 18, 19, 25, AND 26 ARE NOT ENTITLED TO RECEIVE SALARY INCREASES BY VIRTUE OF THE ENACTMENT IN JUNE, 1971, OF AN AMENDMENT TO 74 Ohio St. 1971 295 [74-295], WHERE IT IS PROVIDED BY 19 Ohio St. 1971 215.14 [19-215.14] THAT DISTRICT ATTORNEYS IN THESE DISTRICTS SHALL RECEIVE A SALARY EQUAL TO THAT OF THE HIGHEST PAID ASSOCIATE DISTRICT JUDGE IN HIS DISTRICT. CITE: 19 Ohio St. 1971 215.14 [19-215.14], 19 Ohio St. 1970 Supp., 295 [19-295], 74 Ohio St. 1971 295 [74-295], 19 Ohio St. 1971 215.20 [19-215.20] (CHARLES L. PAIN)